The opinion of the court was delivered by
RbdEierd, Ch. J.
The great controversy in the present case is in regard to the plaintiffs’ right to recover interest on the amount found due to him. The amount remained unpaid for such a period of time, that under ordinary circumstances, interest would be regarded as recoverable. But this is upon the presumption that it should have been paid before. And interest is never recoverable on the ground of delay of payment or by way of damages; in short, never in any case, except upon the presumption that the debt should have been paid sooner, unless when there is an express contract to pay interest.
In this case the auditor reports, that “ neither party expected interest would be paid until the settlement for the wood, which the parties expected would take place in the winter following the delivery.”
*157There is every reason to suppose this account would have been settled at the time the other portion of the wood account was, if it had been presented. And from the facts reported, and the nature of the dealings, it would seem reasonable that it should have been then presented. It seems to have been overlooked by the plaintiffs. This could not be the fault of the defendants. They do not seem to have been guilty of any default in the matter, until the account was presented for adjustment. Until that time it was not expected interest would be cast. It could not be adjusted till presented. It seems probable enough that during the delay of payment, the defendants’ general agent and the plaintiffs were both ignorant or unmindful of the existence of the account. Under these circumstances it seems to us'the plaintiffs’ fault or misfortune that the account was not presented for adjustment and paid. This cannot fairly, as it seems to us, be visited upon the defendants by way of compelling them to pay interest.'
Money paid by mistake or over paid on a certain claim may, ordinarily, be recovered back, and sometimes, but not ordinarily, without a demand first made; and in no such case should interest be recoverable, unless it was the fault of the party to whom the payment was made, that the over payment occurred; Stoddard v. Chapin, 15 Vt. 443.
Judgment affirmed.